Citation Nr: 0508582	
Decision Date: 03/23/05    Archive Date: 04/01/05

DOCKET NO.  98-14 337	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to service connection for nicotine 
dependence.

2.  Entitlement to service connection for emphysema, 
secondary to nicotine dependence or inservice use of tobacco 
products.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

M. Salari, Counsel




INTRODUCTION

The veteran had active duty service from August 1950 to 
October 1953.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a February 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The Board notes that during the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  This liberalizing law is applicable to this appeal.  To 
implement the provisions of the law, the VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a)).  The Act and implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  It also includes new 
notification provisions. 

A review of the record reflects that a letter from the RO to 
the veteran, dated in July 2002 provided the veteran with 
information regarding VA's duty to assist him in completing 
his claim, and the responsibilities of each party, it does 
not appear that the veteran has been provided a supplemental 
statement of the case containing the law and regulations 
regarding VCAA.

The veteran contends that he became nicotine dependent during 
service, and that as a result, he now has emphysema.  
However, during a December 1993 VA general medical 
examination, he related that he began smoking prior to 
service, but increasing during service.  While the RO has 
made a request that he provide detailed information as to his 
smoking history, the information he has provided may be 
insufficientient to allow a VA medical opinion to be obtained 
as to whether the claimed disorders were incurred in service.  
Thus, the RO should first obtain additional information from 
the appellant, and then schedule him for a VA examination.

Furthermore, it appears that the veteran has been receiving 
medical treatment at a VA clinic in Elizabethtown, N.Y.  
Those records should be obtained and associated with the 
claims folder.  VA outpatient treatment records dated in May 
1988 reflect treatment for coughing attributed to smoking.  
In August 2002, a VA physician stated that it was possible 
that the veteran's nicotine habit began in service.  No 
reasons or bases for this opinion were offered.

For a period ending in December 1981, the veteran was in 
receipt of Social Security Administration disability 
benefits.  Records regarding that award should be obtained 
and added to the claims folder.

Accordingly, this case is REMANDED for the following 
developments:

1.  The RO should ask that the veteran 
provide a complete history of his 
smoking.  This should include the 
following:  the date that he began 
smoking; and, the number of cigarettes or 
other smoking products used each day 
before, during, and after service.  The 
RO should also ask that he submit any 
pertinent evidence in his possession, 
which was not previously submitted.

2.  The RO should contact the veteran and 
obtain from him the names and addresses 
of all medical care providers, VA or non-
VA, which treated him for any respiratory 
disorders since 1988.  After securing the 
necessary release, the RO should obtain 
these records.

3.  The RO should obtain from the Social 
Security Administration the records 
pertinent to the appellant's award of 
Social Security disability benefits, 
which were terminated effective December 
1981, as well as the medical records 
relied upon concerning that claim.

4.  The RO should schedule the veteran 
for a VA pulmonary examination.  All 
indicated tests and studies are to be 
performed.  The claims folder must be 
made available to the physician for 
review of the case.  After examination of 
the veteran and review of the evidence of 
record, to include the veteran's smoking 
history, the physician is to answer the 
following questions:  (A) Is it at least 
as likely as not (50 percent probability 
or more) that the veteran became nicotine 
dependent during service?  If so, is it 
at least as likely as not that his 
emphysema is due to smoking?  (B) Is it 
at least as likely as not that the 
veteran's emphysema resulted from in-
service smoking?  A complete rationale is 
to be provided for any opinion rendered.  

5.  The RO must notify the veteran that 
it is his responsibility to report for 
all examinations, to cooperate in the 
development of the claim, and that the 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. 
§§ 3.158, 3.655 (2003).  In the event 
that he does not report for any ordered 
examination, documentation should be 
obtained which shows that notice 
scheduling the examination was sent to 
the last known address.  It should also 
be indicated whether any notice that was 
sent was returned as undeliverable.  

6.  Thereafter, following any other 
appropriate development, the RO should 
readjudicate the appealed issues based on 
all the evidence of record.  If any 
benefit sought on appeal is not granted, 
the veteran and his representative should 
be provided a supplemental statement of 
the case which includes a summary of any 
additional evidence submitted, applicable 
laws and regulations, and the reasons for 
the decision.  He and his representative 
should then be afforded an applicable 
time to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




